Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 01/29/2021 in which claims 1-7 and 10-21 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “turbulating element, directing element” in claim 1
“first emanator, second emanator, sensing element,” in claims 1, 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1-7 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses an agricultural composition sensor comprising a sensor assembly coupled with the sensor housing, the sensor assembly configured to detect one or more injection products in the agricultural product, the sensor assembly includes a first emanator configured to generate a first light beam having a first wavelength, the first light beam configured to measure interactions of the one or more injection products based on scattered light generated responsive to the first light beam, a second emanator configured to generate a second light beam having a second wavelength configured to increase the scattered light generated responsive to the first light beam by increasing the interactions of the one or more injection products measured by the first light, a sensing element configured 
As for claim 5, none of the prior arts alone or in combination discloses an agricultural composition sensor comprising a sensor assembly coupled with the sensor housing, the sensor assembly configured to detect one or more injection products in the agricultural product, the sensor assembly includes, a first emanator configured to generate a first light beam having a first wavelength, the first light beam configured to measure interactions between one or more injection products in the agricultural product based on scattered light generated by the one or more injection products responsive to the first light beam, a second emanator configured to generate a driving light beam having a second wavelength, the second wavelength selected to increase a quantity of the scattered light generated by the one or more injection products responsive to the first light beam by increasing the interactions between the one or more injection products measured by the first light, and a sensing element configured to receive the scattered light, and wherein the sensing element is configured to generate an enhanced spectral plot from the first light beam having one or more enhanced spectral signatures corresponding to the one or more injection products.
As for claim 15, none of the prior arts alone or in combination discloses a method comprising receiving an agricultural product in a flow passage of a sensor, the agricultural product having one or more injection products, initiating turbulent flow in the agricultural product, agitating the agricultural product in the turbulent flow using a first light beam having a first wavelength, the first wavelength configured to increase 
The closest prior art, Sumpf et al (US 2018/0095040 A1) discloses a sensor and method comprising a turbulating element in the flow passage, the turbulating element configured to initiate turbulent flow in a sample, a sensor assembly coupled with the sensor housing, the sensor assembly configured to detect one or more injection products in the sample, the sensor assembly includes an emanator configured to generate at least one light beam, a sensing element configured to receive the at least one light beam, a directing element configured to deliver the light beam through the turbulent flow of the sample, wherein the sensing element is configured to generate a spectral plot of the turbulent flow of the sample having one or more spectral signatures corresponding to the one or more injection products, receiving a sample in a flow passage of a sensor initiating turbulent flow in the sample generating at least one light beam, transmitting the at least one light beam through the turbulent flow of the sample, and generating a spectral plot of the turbulent flow of the sample having one or more spectral signatures corresponding to the one or more injection products. 
Stumpf does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 5, and 15; 
Claims 2-7, 10-14, and 16-21 are allowed due to their dependency of either claim 1, 5, or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s argument, see amendments, filed 01/29/2021, with respect to claims 1-7 and 10-21 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1-7 and 10-21 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886